COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON APPELLANT’S
                                   MOTION FOR REHEARING

Appellate case name:     Walter Harvey Ballard, Jr. v. The State of Texas

Appellate case number:   01-15-00275-CR

Trial court case number: 1390115

Trial court:             183rd District Court of Harris County

Date motion filed:       October 5, 2017

        The August 8, 2014 motion to withdraw or withhold publication of the panel opinion
until disposition of his rehearing motions is DENIED.

       It is ordered that the motion for rehearing is DENIED.




Judge’s signature: /s/ Michael Massengale
                        Acting Individually    Acting for the Court

Panel consists of: Justices Jennings, Higley, and Massengale


Date: November 16, 2017